             Case 1:11-cv-02133-RCL Document 40 Filed 09/27/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


                                                 )
WILLIAM “JACK” BAXTER, et al.,                   )
                                                 )
                 Plaintiffs,                     )
                                                 )
        v.                                       )   Civil No. 11-2133 (RCL)
                                                 )
ISLAMIC REPUBLIC OF IRAN, et al.,                )
                                                 )
                Defendants.                      )
                                                 )

  ORDER GRANTING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT AS TO
    LIABILITY AND APPOINTING ALAN L. BALARAN AS SPECIAL MASTER

        In accordance with the accompanying Memorandum Opinion, the Court GRANTS

plaintiffs’ motion for default judgment as to liability. ECF No. 30.

        The Court has also learned that Alan L. Balaran is willing to serve as a special master to

take evidence and make recommendations concerning any damages to which plaintiffs may be

entitled. It is hereby ORDERED that Mr. Balaran be appointed as special master. He shall

consider the measure of damages appropriate for each plaintiff and for completion of such other

duties as are specified in the Court’s Order of Reference accompanying this Order also issued this

date.

        It is SO ORDERED.



Date: September 27, 2019                                    ss/s/sssssssssssssssssssssssss
                                                            Royce C. Lamberth
                                                            United States District Judge
